MEMORANDUM ***
Louis F. Asejo appeals pro se the district court’s judgment dismissing his action *563under Fed.R.Civ.P. 12(b)(6) for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s Fed.R.Civ.P. 12(b)(6) dismissal, see Monterey Plaza Hotel, Ltd. v. Local 483, 215 F.3d 923, 926 (9th Cir.2000), and we affirm for the reasons stated in the district court’s order dismissing the action without leave to amend filed June 19, 2000.
Asejo’s request to enter evidence filed May 2, 2001, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *563courts of this circuit except as may be provided by 9th Cir. R. 36-3.